Citation Nr: 0832239	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-30 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for left total hip 
arthroplasty, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that granted service connection for the 
veteran's left hip arthroplasty and granted a 100 percent 
disability rating effective October 2002, and a 30 percent 
disability rating effective December 2003.  

The matter was previously before the Board in April 2007 at 
which time the Board remanded the case for further 
development.  All development has been completed.


FINDING OF FACT

The evidence shows that the veteran suffers weakness, pain 
and limitation of motion as residuals of the left hip 
replacement.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for left hip 
disability, status post left hip replacement, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5054 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes that prior to October 2002, the RO rated the 
veteran's hip disability under Diagnostic Code (DC) 5250, 
ankylosis of the hip.  In October 2002, the RO reclassified 
the hip disability under DC 5054, hip replacement.  The Board 
will consider all codes applicable to determine the 
appropriate rating for the veteran's hip disability.

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5250 provides for rating the hip on the basis 
of ankylosis.  Favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees and slight 
adduction or abduction is to be rated 60 percent disabling; 
intermediate ankylosis of the hip is to be rated 70 percent 
disabling; and extremely unfavorable ankylosis, with the foot 
not reaching ground, crutches necessitated, is to be rated 90 
percent disabling, and is entitled to special monthly 
compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 30 percent rating is for flexion of 
the thigh that is limited to 20 degrees; and a 40 percent 
rating is for flexion of the thigh that is limited to 10 
degrees.  Id. 

Diagnostic Code 5251, limitation of extension of the thigh, 
and DC 5253, impairment of the thigh, do not provide for 
ratings in excess of 30 percent and will not be addressed.

A 100 percent evaluation may be assigned for hip replacement 
(prosthesis) with prosthetic replacement of the head of the 
femur or of the acetabulum for 1 year following implantation 
of prosthesis.  A 90 percent evaluation may be assigned 
following implantation of prosthesis, with painful motion or 
weakness such as to require the use of crutches.  A 70 
percent evaluation is assignable for markedly severe residual 
weakness, pain or limitation of motion following implantation 
of prosthesis.  With moderately severe residuals of weakness, 
pain or limitation of motion, a 50 percent evaluation may be 
assigned.  The minimum rating assignable is 30 percent. 38 
C.F.R. § 4.71a, DC 5054.

The veteran submitted private records in November 2002 that 
show that he had his left hip fusion, rated under DC 5250, 
ankylosis, converted to a total hip arthroplasty, currently 
rated under DC 5054, hip replacement.  In his claim, the 
veteran indicated that he sought temporary 100 percent 
disability status for the hip surgery.  In April 2003, the 
veteran was granted temporary 100 percent disability from 
October 2002 until December 2003, per DC 5054.  

As of December 2003, the veteran's rating was to drop to 30 
percent, the minimum rating provided subsequent to hip 
replacement.  

The veteran indicated in a request for reconsideration, dated 
October 2003, that his previous 60 percent rating assigned 
under DC 5250 should be restored upon expiration of the 100 
percent temporary rating under DC 5054 because his hip was 
fused for 12 years and caused chronic back pain and left knee 
pain.  He admitted that he gained mobility in his left hip 
after the hip replacement but still suffered back and knee 
pain.

In his Form 9, substantive appeal, the veteran indicated that 
he will not regain full function of his left leg and that he 
suffers lateral weakness and weak hip flexors as well as 
chronic back pain stemming from the hip fusion

The veteran had a VA examination in December 2003.  It does 
not appear that the examiner reviewed the claims file in 
conjunction with the exam.  An examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, the exam has little probative value and will not be 
further discussed.  In this regard, it is important to note 
that this examination report does not provide evidence that 
would support the veteran's claim. 

The veteran had another VA examination in November 2007.  The 
examiner reviewed the claims file.  In the medical history, 
the examiner reviewed the veteran's motorcycle accident, left 
hip fusion, and subsequent left hip replacement.  The veteran 
stated that he had about an inch and a half leg length 
discrepancy prior to the replacement and that he now has 
about a 3/4 to one inch discrepancy.  To compensate for the leg 
length discrepancy, the veteran wears a shoe lift.  

The veteran complained of lateral hip pain and anterior thigh 
pain.  His baseline pain is approximately 3/10 and does 
flare-up to 7/10 at times.  The flare-ups are generally 
caused by excess walking and occur a few times per week.  The 
veteran stated he can walk about 45 to 60 minutes without 
rest but that he cannot run.  

The veteran stated that he takes Motrin PRN for pain.  He 
denied any numbness, tingling, or burning in the left lower 
extremity.  The veteran noted his back pain, which he thinks 
is related to his leg length discrepancy.  He also complained 
of some weakness in the left hip despite physical therapy.  

The examiner stated that the veteran does not use assistive 
devices other than the shoe lift.  He also stated that the 
veteran has excess fatigability in the left hip joint as well 
as some weakness.  The examiner further stated that the 
veteran has increased pain and fatigability with repetitive 
use; however, he does not complain of any loss of motion with 
repetitive use.

Other than running, the disability does not prevent the 
veteran from performing activities of daily living or 
activities that he needs to do.  Additionally, the examiner 
stated that the disability does not affect the veteran's job 
as an anesthesiologist; however, he does have pain throughout 
his workday.  He works through the pain and takes Motrin as 
needed.

On physical exam, the veteran's left hip had flexion from 0 
to 100 degrees, extension from 0 to 15 degrees, adduction 
from 0 to 25 degrees, abduction from 0 to 45 degrees, 
external rotation from 0 to 30 degrees, and internal rotation 
from 0 to 15 degrees.

The veteran had pain with the last 5 degrees of each arc of 
motion.  Range of motion was not lessened or made worse with 
repetitive use.  The veteran was not tender was not tender to 
palpation.  He had intact plantar flexion, dorsiflexion, and 
EHL on his left foot.  He also had intact sensation to light 
touch on the left lower extremity.

The examiner also found that the veteran had a 1.5 to 2 
centimeter leg length discrepancy at the medial malleolus.  
The veteran also exhibited weakness of his abductors and hip 
flexors of the left hip when compared with the right.

The examiner diagnosed the veteran with status post left hip 
arthroplasty for avascular necrosis.  In his opinion, the 
examiner noted the veteran's pain on motion, excess 
fatigability, and weakness and pain on repetitive use.  He 
stated that the symptoms probably limit the veteran in 
function somewhat.  The results of the prosthesis with 
residual pain, weakness and limitation of motion is probably 
moderately severe or less.

With regard to DeLuca provisions, the examiner stated that 
there was pain with range of motion testing and that it was 
conceivable that the pain could further limit function as 
described particularly after being on his feet all day.  The 
examiner further indicated that it was not feasible to 
attempt to express additional limitation of motion as it 
cannot be determined with any degree of certainty.

The only other evidence of record includes the medical 
records from the veteran's hip replacement, dated September 
and October 2002.  Since the records do not indicate the 
veteran's condition subsequent to the 1 year healing time 
frame under DC 5054, which provides temporary total 
disability for 1 year subsequent to surgery for healing 
purposes, etc., the records have no probative value when 
considering the veteran's disability rating subsequent to 
that 1 year time period.

Based upon the evidence, the veteran's hip is no longer fused 
or suffering ankylosis, thus a rating under DC 5250, 
ankylosis of the hip, is not warranted.  The evidence also 
does not show that the veteran's hip flexion is limited to 10 
degrees or less; therefore a rating greater than 30 percent 
is not warranted under DC 5252, limitation of flexion of the 
thigh.  

For a 50 percent evaluation under DC 5054, the evidence must 
show moderately severe residuals of weakness, pain or 
limitation of motion.  The evidence shows that the veteran 
suffers weakness, pain and limitation of motion as residuals 
of the left hip replacement.  The VA examiner stated that 
there was pain with range of motion testing and that it was 
conceivable that the pain could further limit function 
particularly after being on his feet all day.  The examiner 
also stated that the results of the prosthesis with residual 
pain, weakness and limitation of motion is probably 
moderately severe or less.  Accordingly, giving the veteran 
the benefit of the doubt, the Board finds that a 50 percent 
rating for the left hip disability is warranted.

The evidence does not support a rating greater than 50 
percent as the evidence fails to show that the veteran has 
markedly severe residual weakness, pain or limitation of 
motion and does not show that the veteran requires the use of 
crutches.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes the 
veteran's complaints of pain and weakness, which are 
supported by the VA examination.  In this regard, it is 
important for the veteran to understand that without 
consideration of pain, the current 50 percent evaluation 
could not be justified.

The Board has considered the veteran's central contention.  
However, the post-service medical record makes clear that 
favourable ankylosis of the hip in flexion at an angle 
between 20 degrees and 40 degrees and slight adduction or 
abduction is not currently found.  Therefore, a 60 percent 
rating can not be found at this time.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation at any time within the 
appeal period, except as noted.

Additionally, the Board finds that there is no showing that 
the veteran's left hip disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The evidence does not reflect that the left 
hip disability would markedly interfere with employment 
(i.e., beyond that contemplated in the assigned 50 percent 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board finds that the criteria for a 50 
percent rating are reasonably met.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in May 2005 that fully addressed all notice 
elements.  The letter informed the veteran of what evidence 
was required to substantiate the claim and of the veteran's 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial RO decision 
in this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in August 2005 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records and was afforded a VA medical examination 
in November 2007 and December 2003.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



ORDER

Entitlement to a 50 percent rating for a left hip disability 
is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


